840 So.2d 1115 (2003)
James A. JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-2371.
District Court of Appeal of Florida, First District.
March 21, 2003.
Nancy Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. We affirm the appellant's revocation of probation and imposition of judgment and sentence. However, because the record does not contain a written order of revocation of probation listing the conditions of probation violated, we remand for the trial court to enter such an order, consistent with its oral pronouncement. See Oliver v. State, 819 So.2d 816 (Fla. 1st DCA 2002). The trial court is also directed to correct the appellant's written judgment and sentence order to reflect that the appellant's conviction for burglary was a second-degree felony, not a first-degree felony.
AFFIRMED.
ALLEN, C.J, WEBSTER and BROWNING, JJ, concur.